February 2, 2011 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, DC 20549 Attention: H. Christopher Owings, Assistant Director Re:iParty Corp. Form 10-K for Fiscal Year Ended December 26, 2009 Filed March 23, 2010 Definitive Proxy Statement on Schedule 14A Filed April 21, 2010 File No. 001-15611 Ladies and Gentlemen: On behalf of iParty Corp. (“iParty” or the “Company”), we submit this letter in response to comments from the staff of the Securities and Exchange Commission, received by letter dated February 2, 2011, relating to iParty’s Form 10-Kfor the Fiscal Year Ended December 26, 2009 as filed with the Commission on March 23, 2010 (“2009 Form 10-K”) and Definitive Proxy Statement on Schedule 14A as filed with the Commission on April 21, 2010 (the “2010 Proxy Statement”). In this letter, we have recited the comments from the staff in bold type and have followed each comment with iParty’s response. Definitive Proxy Statement on Schedule 14A filed April 21, 2010 Executive Compensation Summary Compensation Table, page 20 1. We note your response to comment 13 in our letter dated December 17, 2010.Please confirm to us that in your 2011 Proxy Statement, you will provide the correct 2008 compensation amounts for each of your named executive officers. RESPONSE:The Company confirms to the staff that it will provide correct 2008 compensation amounts in its “Summary Compensation Table” for each of its named executive officers in its 2011 Proxy Statement. * Enclosed with this letter is a letter from the Company acknowledging its responsibilities with respect to the disclosure. Please direct any questions or comments that you may have to the undersigned (617-973-6197) or Michael Andresino (617-973-6113).Thank you for your assistance. Very truly yours, /s/ Thomas S. Brennan Thomas S. Brennan, Esq. cc:Sal Perisano, Chairman and CEO David Robertson, Chief Financial Officer Jeffrey Wright, Ernst & Young LLP Prudential Tower 800 Boylston Street
